Citation Nr: 0717744	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability prior to December 8, 2005, and a rating 
higher than 40 percent from that date onwards.

(*The veteran had a temporary 100 percent rating in the 
interim, from January 3 to April 30, 2005.)

2.  Entitlement to nonservice-connected pension (NSP) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
1987, from February to March 1991, from July 1991 to May 
1992, and from May to September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which confirmed and continued a 20 percent 
rating for a low back disability.

The Board remanded this case to the RO in December 2003 for 
further development and consideration.  At the time, the only 
issue on appeal concerned the rating for the low back 
disability.

A September 2005 RO decision on remand granted a temporary 
100 percent rating for the low back disability - 
retroactively effective as of January 3, 2005, based on 
surgical treatment requiring convalescence.  See 38 C.F.R. 
§ 4.30 ("paragraph 30").  As of May 1, 2005, the prior 20 
percent rating resumed.

An even more recent January 2006 Appeals Management Center 
(AMC) decision, also on remand, increased the rating for the 
low back disability from 20 to 40 percent - but only 
effective as of December 8, 2005.  In response, the veteran 
submitted a timely notice of disagreement (NOD) with the 
effective date of the increase, and he perfected that appeal 
by submitting a timely substantive appeal (VA Form 9) in 
response to the statement of the case (SOC).  Thus, the issue 
now is whether he was entitled to a rating higher than 20 
percent for his low back disability prior to December 8, 
2005, and whether he has been entitled to a rating higher 
than 40 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (unless he expressly indicates otherwise, a veteran 
is presumed to be seeking the highest possible rating for all 
periods at issue).



Another RO rating decision on remand, in March 2006, granted 
service connection for a mood disorder (associated with the 
low back disability) and assigned a separate initial rating 
of 30 percent retroactively effective from September 24, 
2004, but denied a claim for nonservice-connected pension 
benefits.  A March 2006 RO letter informed the veteran of 
that decision and apprised him of his procedural and 
appellate rights, in the event he elected to appeal the 
rating and/or effective date assigned for his mood disorder 
or the NSP claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating that, when service connection is 
granted during the pendency of an appeal, the veteran must 
initiate another appeal to contest the rating and/or 
effective date assigned for the disability).  A letter from 
his representative, which the RO received in early April 
2006, mistakenly indicated he was disagreeing with the denial 
of service connection for the mood disorder, which, as 
mentioned, in actuality, already had been granted.  Then, in 
mid-April 2006, the RO received another statement (his VA 
Form 21-4138), which he had signed in mid-March 2006, 
indicating he wanted to appeal "[the RO's] recent 
decision."

In response, the RO sent the veteran an SOC in November 2006 
addressing the rating and effective date issues concerning 
his low back disability, as well as his claim for permanent 
and total disability benefits (i.e., a pension).  And these 
are the issues his representative addressed in his December 
2006 statement, which the RO accepted in lieu of a VA Form 9.  
So there is an additional pension claim on appeal.  See 
38 C.F.R. § 20.200 (2006).

The Board is remanding the pension claim to the RO via the 
AMC in Washington, DC, for further development and 
consideration.  But the Board will go ahead and decide the 
claim concerning the rating for the low back disability.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for a higher rating for his low back 
disability, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  The veteran's low back disability causes limitation of 
motion (LOM) in all planes, with associated pain, sciatica 
and radiculopathy in the form of markedly reduced reflexes in 
his right lower extremity and decreased sensation in both 
lower extremities.


CONCLUSION OF LAW

The requirements are met for a higher 60 percent rating, no 
greater, for the low back disability as of June 2, 2005, but 
no earlier.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.40, 4.59 (2006), § 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claim was received prior to 
the enactment of the VCAA, it applies nonetheless because his 
claim is still pending.  See 66 Fed. Reg. 45,629 (August 29, 
2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of an increased rating 
claim, including concerning the degree of disability and 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  And to the extent 
possible, the notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that in situations where there was post-
decisional notice, VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never issued; rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice, followed by readjudication of his 
claim, such that he is not prejudiced).

This indeed is the situation in this particular case at hand, 
unfortunately, since the veteran did not receive VCAA notice 
before the initial adjudication of his claim in December 
2001.  But in any event, that timing error in the provision 
of his VCAA notice was nonprejudicial.  Id; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

Keep in mind the Board previously remanded this case in 
December 2003, in part, to ensure compliance with the VCAA.  
And a March 2004 letter the AMC sent the veteran on remand, 
to comply with the Board's directive, informed him of what 
specific information and evidence was needed to substantiate 
his claim for an increased rating, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  


A more recent April 2006 AMC letter informed him how 
disability ratings and effective dates are assigned and the 
type evidence impacting those determinations, to comply with 
the holding in Dingess and a more recent precedent decision, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).  And after providing that additional letter, the RO 
went back and took another look at the veteran's claim in the 
November 2006 SOC.  So the RO has reconsidered his claim 
since providing content-complying VCAA notice, which in turn, 
as mentioned, means the timing error in the provision of this 
notice was nonprejudicial.  See Prickett, 20 Vet. App. at 
376.  See, too, Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and VA outpatient treatment records from 
the facilities he identified.

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



One final preliminary point worth mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59.

The spine rating criteria have been revised twice since the 
veteran filed his claim for a higher rating for his low back 
disability.  And as the Board pointed out when remanding this 
case in December 2003, partly for this reason, when the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to him.  Whereas the new rating criteria, however, 
may be applied only prospectively from the effective date of 
the change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).  See, too, 38 C.F.R. 
§ 3.114.

The Board finds there is sufficient evidence showing the 
veteran's low back disability met the requirements for a 
higher 60 percent rating as of his June 2, 2005 examination, 
rather than the December 8, 2005 examination used to assign 
his current 40 percent rating.  38 C.F.R. § 4.7.  Further, as 
will be discussed, the Board makes this determination under 
the rating criteria for intervertebral disc syndrome (IDS) in 
effect prior to September 23, 2002, as they are more 
favorable to his claim in this particular instance.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The January 2006 RO decision increased the rating for the 
veteran's low back disability from 20 percent to the maximum 
allowed under the prior standards for lumbosacral strain, 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Under those criteria, severe lumbosacral strain, with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warranted this maximum 40 percent rating.  Id.

Diagnostic Code 5295 addressed arthritic and LOM-type 
symptoms affecting the spine, but not any associated 
neurologic symptomatology.  Those were considered under the 
rating criteria for IDS, however, which address both 
orthopedic symptoms such as LOM and neurological symptoms 
such as radiculopathy and/or sciatic neuropathy affecting the 
lower extremities.  Further, under 5293 as it existed in 
2001, the maximum allowable rating is 60 percent.

The rating criteria for IDS in effect at the time the 
veteran's claim was received provided that a 60 percent 
rating applies when there are persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  A 40 percent rating applies 
if the symptoms are severe, as manifested by recurring 
attacks with intermittent relief.  Moderate recurring attacks 
of IDS warrant a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

The December 2005 examination report, and the veteran's 
outpatient records, reflects that he underwent a posterior 
laminectomy in January 2005.  He experienced relief from his 
symptoms for several months afterwards, but his symptoms 
gradually recurred to the point where he told the examiner 
they were as severe as before his surgery.  The examiner 
noted a September 2005 post-operative MRI examination showed 
further height loss at L5-S1when compared to an August 2003 
MRI, and also noted on the MRI was a small disc protrusion at 
L1-L2, and considerable scar tissue on the right side of the 
L5-S1 surgical site with clumping of nerve roots.

The veteran told the examiner that he was concerned about 
increasing numbness of his right foot and, while shaving, his 
right foot started to tingle and got numb when he maintained 
a forward flex position for more than five minutes.  He 
described pain that radiated in his right leg and said he 
experienced difficulty carrying a gallon of milk and, on some 
occasions, he had to lie on the floor for relief.  
He reported that he had experienced at least six or seven 
incapacitating episodes during the prior several months, and 
his back condition limited his ability to work.  He was in 
school until his symptoms forced him to discontinue his 
studies.

Just prior to the examination, the examiner observed that the 
veteran appeared uncomfortable while sitting, as there were 
several instances where he got up and moved around the 
examining room because of difficulty sitting more than five 
or ten minutes at any one time.  His thoracolumbar spine was 
straight and reasonably supple with ability to actively 
forward flex, with knees extended, to 70 degrees, and 
extension to 10 degrees beyond nuchal posture.  Lateral 
flexion was 20 degrees bilaterally.  Lateral rotation was to 
30 degrees on the left and to 20 degrees on the right.  The 
two-inch posterior lumbar laminectomy scar was not tender, 
but there was tenderness in the right lumbar region and over 
the sacroiliac joint.  There was also lumbar lordosis that 
flattened but did not reverse at the extreme of forward 
flexion.

The examiner noted the veteran's right leg to be three-
quarters of an inch smaller in circumference than his left 
leg.  Straight leg raising was positive on the right at 50 
degrees while sitting and at 40 degrees while supine.  The 
veteran's reflexes were hypoactive at all levels, with only a 
trace reflex at the right Achilles and 1+ at the right 
patella, compared to 2+ at the left Achilles and 2+ on the 
left patella.  He had blunting of epicritic sensation over 
the dorsal medial aspect of the right foot but satisfactory 
strong great toe extension of the right foot.  The examiner 
observed that these findings indicated abnormalities in 
tendon reflex response and appreciation of sensation in the 
right lower extremity.  The diagnoses were post-operative 
arachnoiditis and fibrosis, L5-S1, with right radiculopathy 
and status post-laminectomy with disc excision, L5-S1.

The change in the rating criteria as of September 23, 2002, 
only affected the rating criteria for IDS.  See 67 Fed. Reg. 
54345, 54349 (August 22, 2002).  Under those criteria, IDS is 
rated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

The veteran told the examiner at the December 2005 
examination that he had experienced incapacitating episodes.  
While he may well have used bed rest as 
self-treatment for his symptoms, none of the medical evidence 
associated with the claims file reflects a doctor's 
prescription for bed rest.  Therefore, there is no 
evidentiary support for rating the veteran's IDS on the basis 
of incapacitating episodes.  This means that, were the Board 
to consider his back disability under the criteria effective 
September 23, 2002, it would have to be rated on the basis of 
his chronic orthopedic and neurologic manifestations.  
Further, as set forth above, those criteria would not apply 
to symptomatology that may have existed prior to that date.

The January 2006 rating decision determined the veteran's 
symptomatology approximated the maximum 40 percent rating 
under Diagnostic Code 5295 of the prior criteria.  The Board 
deems that rating approximated rather than met, because the 
findings at the December 2005 examination did not include 
shifting of the veteran's entire spine, the positive 
Goldthwaite's sign, or muscle spasm on extreme forward 
bending.  Nonetheless, in light of the fact that the rating 
decision afforded the veteran the benefit of the doubt and 
allowed the 40 percent rating, see 38 C.F.R. §§ 4.3, 4.7, the 
Board will consider that to be the extent of his chronic 
orthopedic manifestations.

The examiner at the December 2005 examination noted the 
veteran to have significantly decreased reflexes and 
sensation in his right lower extremity, which indicated not 
only radiation of pain into his lower extremities from the 
site of his diseased disc but also radiculopathy secondary to 
compression of a nerve root.  This pathology is rated under 
the criteria for peripheral nerves as paralysis of the nerve 
involved, either complete of incomplete.

When rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore, 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.

In light of the findings at the 2005 examination and when 
compared to the criteria for complete paralysis of the 
sciatic nerve, the Board finds that, at most, the veteran's 
chronic neurologic symptoms approximate moderate incomplete 
paralysis and a 20 percent rating.  38 U.S.C.A. §§ 4.7, 
4.124a, Diagnostic Code 8520.  In addition to reduced 
sensation, the examiner also noted decreased reflexes in the 
veteran's lower extremities.  But there were no findings of 
atrophy or weakness.



This means that the veteran's total rating would be 60 
percent.  That being the case, he will not be penalized by 
the Board determining his current disability under the pre-
September 2002 IDS criteria.  The Board finds that the old 
Diagnostic Code 5293 criteria track more closely with the 
evidence for this appeal.  As set forth above, the earlier 
Diagnostic Code 5293 rates the arthritic pathology of the 
spine, any LOM associated with that process, as well as any 
associated neurological symptoms.  See VA O.G.C. Prec. Op. 
No. 36-97 (December 12, 1997), 63 Fed. Reg. 31,262 (1998).  
Further, the pre-September 23, 2002, criteria may be applied 
for the entire appeal period, rather than from a specific 
date forward.

The evidence shows the veteran's symptoms to approximate 
pronounced IDS, as his symptoms have returned even after 
having undergone the laminectomy, they are near-constant, and 
the evidence shows that he gets only intermittent relief.  
Thus, the Board finds that his low back disability more 
nearly approximates the maximum 60 percent rating for IDS 
under the prior criteria.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59 (2006), § 4.71a, Diagnostic Code 5293 (2001).

The current criteria for rating IDS are the same as those 
implemented as of September 23, 2002.  For purposes of rating 
on the basis of chronic orthopedic and neurologic 
manifestations, however, the current criteria are 
significantly different.  The current spine rating criteria 
provide specific values for ROM of the cervical and 
thoracolumbar spine, see 38 C.F.R. § 4.71a, Plate V (2006), 
and they provide objective criteria by which spine disorders 
are rated.  They also redesignated the numbering of the 
diagnostic codes.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 
0 to 30 degrees, and left and right lateral rotation are 0 to 
30 degrees.  See id., General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.



Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

It is readily apparent that the veteran would not fare as 
well under the current criteria, at least insofar as the 
chronic orthopedic manifestations of his disability are 
concerned.  Thus, they are not more favorable and will not be 
discussed further.
Now that the Board has determined that his low back 
disability manifests at a rate of 60 percent disabling, the 
Board will now address his assertion that his low back 
disability was more than 20-percent disabling earlier than 
December 2005 (when, until this decision, he received the 
higher 40 percent rating).  The Board agrees, but only to the 
extent of six months - so back to June 2005.

Earlier Effective Date

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

The effective date of an increase in disability compensation 
is the earliest date it is factually ascertainable that an 
increase in disability had occurred, provided a claim is 
received within one year of that date.  38 C.F.R. 
§ 3.400(o)(2) (2006).

The evidence of record reflects that the veteran experienced 
flare-ups or exacerbations of his back symptomatology between 
1999 and 2001, but his back responded to the treatment 
suggested by his VA care providers.  It was not until June 
2005 that the evidence reflects that his symptoms appeared to 
worsen for the long-term, especially in light of the short-
term relief provided by the January 2005 laminectomy.  For 
example, an October 2001 note reflects that his symptoms were 
more pronounced.  He was working for Federal Express at the 
time, but he asserted his work aggravated his back 
disability.  His ROM was painful, but he flexed forward to 65 
degrees, 30 degrees less than normal as noted by the 
examiner, and extended to 30 degrees, five degrees less than 
normal.  The examiner also noted decreased sensation to 
pinprick in the right foot in the L5-S1 distribution.  
But outpatient treatment records show he responded to 
treatment and his symptoms abated.

In January 2002, the veteran complained of pain radiating 
into his lower extremities but examination revealed only 
positive straight leg raising but no positive neurological 
symptoms.  January 2003s notes reflect similar findings on 
examination.  Good ROM of the back, no lumbosacral 
tenderness, positive straight leg raising on the right but 
motor strength of 5/5 and sensation in the lower extremities 
intact.  He was referred for a regimen of physical therapy in 
May 2003.

A July 2003 note reflects the veteran presented at the 
emergency room complaining of increased pain that radiated 
into his left extremity.  Examination revealed no positive 
neurological findings, and he was placed on Flexeril.  The 
examiner did note that future surgery appeared indicated.  
The 2003 notes reflect that the veteran used crutches to 
ambulate for a period of time.  The July 2003 notes also 
reflect that the veteran was refused narcotic medication due 
to concern that it would cause a relapse of his substance 
abuse.  A mid-July 2003 note also reflects the veteran had a 
history of non-compliance with his physical therapy follow-
ups, and he was discharged from physical therapy.

An August 2003 MRI examination showed increased disc 
pathology.  Nonetheless, an October 2003 note, reflects that 
examination revealed ROM of forward flexion to 60 degrees, 
with some pain, extension without pain, and negative straight 
leg raising.  Ober and Ely tests were also negative.  
Neurological examination revealed reflexes, motor strength, 
and sensation as normal in the lower extremities, with no 
atrophy.

The treatment records reflect that into 2004, the veteran's 
symptoms led his providers to administer epidural steroid 
injections, and his symptoms responded favorably to them.  By 
late 2004, however, it was apparent that the veteran's care 
providers believed his low back disability would require 
surgery, but October 2004 and  December 2004 EMG tests were 
interpreted as normal and not to have shown radiculopathy, 
despite clinical findings to the contrary.

Thus, in light of the evidence of record, prior to June 2005, 
the veteran did indeed experience significant flare-ups of 
his symptoms but-over the long haul, the evidence shows that 
his disability manifested moderate, recurring attacks of IDS, 
which more nearly approximated a 20 percent rating.  
38 C.F.R. § 4.7 (2006), § 4.71a, Diagnostic Code 5293 (2001).  
The Board reminds the veteran that his claim is not for an 
increased initial rating, which would involve staged ratings, 
but it is for an increased rating from a prior evaluation.  
This means, as stated earlier in this decision, that present 
examination reports take precedence over earlier examination 
reports.  See Francisco, 7 Vet. App. at 58.

As set forth above, the veteran underwent the laminectomy in 
January 2005.  The temporary 100 percent rating allowed by 
the January 2005 rating decision addressed the period of 
January 2005 to April 2005.  So, he was compensated for his 
increased pain and functional loss during his convalescence.  
He had a VA 
fee-basis examination in June 2005 to assess his medical 
status since convalescing.

The June 2005 examination report reflects that examination 
revealed painful motion on ROM and LOM in all spheres.  There 
was no spinal muscle spasm or tenderness, but straight leg 
raising was positive on the right and negative on the left.  
There was no ankylosis.  The examiner also noted that the 
veteran would experience additional functional loss due to 
repetitive use due to pain, fatigue, and lack of endurance, 
with pain being the major functional impact.  Neurological 
examination revealed motor weakness of the right and left 
feet extension and right and left toe extension in the L5 
distribution and in the right and left knee flexion and right 
and left plantar flexion in the S1 distribution.  The 
examiner also noted reflex loss at the right ankle and the 
left ankle.  These findings pretty much correlate with the 
criteria of pronounced IDS.

In light of the above, the Board finds that the veteran's 
back disability approximated the maximum 60 percent rating 
under the Pre-September 23, 2002, criteria for IDS as of June 
2, 2005, the date of that examination.  38 C.F.R. §§ 4.3, 4.7 
(2006); § 4.71a, Diagnostic Code 5293 (2001).  The veteran's 
mental health counseling notes reflect that, in January 2006, 
he expressed his desire to be employed and stated that he was 
able to work.  Further, a January 2006 recreational therapy 
note reflects that he participated in a fitness group at a 
gym led by his therapist.  The group did 20 minutes of 
stretching, and during the remaining 30 minutes, the veteran 
utilized gym equipment and the swimming pool.  Thus, the 
Board finds that, on and after June 2, 2005, there is no 
evidence that the rating schedule is impractical to address 
the current level of the veteran's back disability.  See 
38 C.F.R. § 3.321(b)(1).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim for an effective date earlier 
than June 2, 2005, for the higher 60 percent rating, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

A higher 60 percent rating for the low back disability is 
granted effective June 2, 2005, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

The March 2006 rating decision reflects that a NSP was denied 
because the veteran did not meet the threshold minimum 
requirements for the total combined rating of his 
disabilities.  See 38 C.F.R. §§ 4.15, 4.16, 4.25 (2006).  The 
Board's decision above, however, increasing the rating for 
his low back disability, has altered that state of affairs 
since he now meets these requirements.  That is, he now has 
one disability rated at 40 percent or higher and a total 
combined rating of at least 70 percent.  Id.

The Board notes that, in addition to evidence showing a 
claimant is permanently and totally disabled, there are also 
stringent maximum income requirements related to eligibility 
for a NSP, and the veteran's soon-to-be compensation for his 
service-connected benefits may well place him above the 
stated maximum.  See 38 C.F.R. §§ 3.274, 3.340, 3.342 (2006).  
The Board also notes that he indicated on his VA Form 21-527 
that he was willing to waive receipt of payment at his then 
20-percent level for his low back disability if that, in 
turn, would render him eligible for a pension.  He has since 
been awarded a higher 60 percent rating for his low back 
disability and granted service connection for yet another 
disability (his mood disorder, rated at the 30-percent 
level).  So it is unclear whether his offer of waiver is 
still viable.  It appears, as well, that he may want a total 
disability rating based on individual unemployability (TDIU), 
which needs to be adjudicated and, if denied, separately 
appealed.  In the meantime, though, there is insufficient 
information in the claims file for the Board to address even 
these critical eligibility requirements.

The June 2005 fee-basis mental examination, which was the 
basis for the RO's decision to grant service connection for 
the mood disorder at a rating of 30 percent, did not address 
the permanence of that disability or the veteran's 
employability (or lack thereof).  Neither did the 2005 
examination for his low back disability.  The claims file 
reflects no overall comprehensive medical assessment of the 
permanence or impact of all of his disabilities, as currently 
rated, on his ability (or inability) to secure and maintain 
substantially gainful employment.  Thus, a comprehensive 
evaluation is needed to assist in making these important 
determinations.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The claims file also reflects that the veteran was enrolled 
in a VA Vocational and Rehabilitation Program, but his 
Vocational and Rehabilitation File is not associated with his 
claims folders.  And that file is potentially relevant to his 
appeal.

Accordingly, the pension claim is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's Vocational and 
Rehabilitation folder and associate it 
with his claims file for consideration.

2.  If, and only if, the veteran does not 
exceed the maximum income requirements 
for pension, arrange for him to undergo a 
medical evaluation to assess whether his 
disabilities are permanently and totally 
disabling, including insofar as rendering 
him unemployable.  All indicated testing 
and evaluation needed to assist in making 
this determination should be performed.  
Ask the designated examiner to assess the 
veteran's ability to obtain and maintain 
substantially gainful employment.  Give 
the examiner access to the claims file 
for a review of the veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  



3.  Then readjudicate the veteran's 
pension claim in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him and 
his representative a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

In remanding this pension claim, the Board intimates no 
opinion as to the ultimate outcome.  The veteran need take no 
action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


